Exhibit 10.6









AMENDED AND RESTATED CASH MANAGEMENT AGREEMENT
Dated: as of July 9, 2012
among
MAGUIRE PROPERTIES-355 S. GRAND, LLC
as Borrower
and
EUROHYPO AG, NEW YORK BRANCH
as Administrative Agent
and
BANK OF THE WEST
as Bank
and
MPG Office, L.P.
as Manager





--------------------------------------------------------------------------------



AMENDED AND RESTATED CASH MANAGEMENT AGREEMENT
AMENDED AND RESTATED CASH MANAGEMENT AGREEMENT (this “Agreement”), dated as of
July 9, 2012, among MAGUIRE PROPERTIES – 355 S. GRAND, LLC, a Delaware limited
liability company (“Borrower”), BANK OF THE WEST (“Bank”), EUROHYPO AG, NEW YORK
BRANCH, as Administrative Agent for the lenders referred to below (in such
capacity, together with its successors in such capacity, “Administrative Agent”)
and MPG Office, L.P. (f/k/a Maguire Properties, L.P.), a Maryland limited
partnership (“Manager”).
W I T N E S S E T H:
WHEREAS, pursuant to a certain Loan Agreement (the “Existing Loan Agreement”)
dated as of September 12, 2007 between Borrower and Eurohypo AG, New York Branch
as the lender (in such capacity, the “Originating Lender”), the Originating
Lender made a loan to Borrower in the maximum principal amount of $400,000,000;
WHEREAS, concurrently with the execution and delivery of the Existing Loan
Agreement, Borrower, the Originating Lender, Bank and Manager entered into that
certain Cash Management Agreement, dated as of September 12, 2007 (as amended by
that certain Amendment No. 1 to Cash Management Agreement, dated as of December
9, 2011, the “Existing Cash Management Agreement”);
WHEREAS, pursuant to the Mortgage and the Assignment of Leases, Borrower granted
to Lender a security interest in all of Borrower’s right, title and interest in,
to and under the Rents, and assigned and conveyed to Lender all of Borrower’s
right, title and interest in, to and under the Rents due and to become due to
Borrower or to which Borrower then or thereafter may become entitled, arising
out of the Property or any part or parts thereof;
WHEREAS, Borrower and Manager entered into a management agreement with respect
to the Property, dated as of September 12, 2007, pursuant to which Manager has
agreed to manage the Property;
WHEREAS, pursuant to the Clearing Account Agreement, the Clearing Account Bank
is to receive and process all Rents and transfer by wire transfer or via the ACH
System to the Deposit Account all amounts constituting available funds on
deposit in the Clearing Account;
WHEREAS, in order to fulfill all of Borrower’s obligations under the Existing
Loan Agreement, Borrower and Manager agreed that all Rents will be deposited
directly into a central account established by Borrower with Bank;
WHEREAS, pursuant to that certain Assignment, dated November 13, 2007, the
Originating Lender assigned and conveyed to Administrative Agent for the benefit
of the Lenders identified in the Agency Agreement, dated as of November 13, 2007
(the “Agency Agreement”), all of its right, title and interest as “Lender” in
and to the Existing Cash Management Agreement (as well as other Loan Documents
and rights);

1

--------------------------------------------------------------------------------



WHEREAS, Borrower, the Lenders and Administrative Agent are entering into that
certain First Amendment to Loan Agreement and Reaffirmation of Loan Documents
dated as of the date hereof (the “First Amendment” and together with the
Existing Loan Agreement, shall be referred to herein as the “Loan Agreement”);
WHEREAS, it is a condition to the execution and delivery of the First Amendment
by Administrative Agent and the Lenders that Borrower, Bank and Manager enter
into this Agreement with Administrative Agent to amend, restate and supersede
the Existing Cash Management Agreement.
NOW, THEREFORE, in consideration of the covenants herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
I. DEFINITIONS
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Loan Agreement. As used herein, the following terms shall have the
following definitions:
“Accounts” means, collectively, the Capital Expenditure Account, the Debt
Service Account, the Insurance Account, the Deposit Account, the Rollover
Account, the Tax Account, the KPMG Abatement Funds Account, the Bingham TI
Reserve Account, the Sweep Account and Borrower’s Operating Account, with
corresponding account numbers listed on Schedule 1 attached hereto.
“ACH System” means the automated clearinghouse system.
“Amended Bingham Lease” shall mean that certain Office Lease, dated as of July
21, 1992, as amended, between Borrower and Bingham.
“Bingham” shall mean Bingham McCutchen LLP, and its successors and assigns.
“Bingham TI Deposit Amount” shall mean that portion of the maximum amount of
$3,252,960 that was previously required to be deposited by Borrower as the
“Monthly Bingham TI Deposit Amount” pursuant to the Existing Cash Management
Agreement, which remains undisbursed as of the date hereof.
“Bingham TI Reserve Account” as defined in Section 2.1(j).
“Borrower’s Operating Account” as defined in Section 2.1(k).
“Capital Expenditure Account” as defined in Section 2.1(f).
“Cash Sweep Commencement Date” shall mean the first Monthly Payment Date
occurring after August 9, 2012.

2

--------------------------------------------------------------------------------



“Clearing Account” that certain collection account established by Borrower with
Clearing Account Bank into which Borrower and Manager shall cause all Rents to
be deposited in accordance with the terms and conditions of the Clearing Account
Agreement.
“Clearing Account Agreement” that certain Clearing Account Agreement dated as of
September 12, 2007, among Borrower, Administrative Agent and Clearing Account
Bank.
“Clearing Account Bank” means Bank of the West, a California banking
corporation, together with its successors and assigns.
“Collateral” as defined in Section 5.1.
“Debt Service Account” as defined in Section 2.1(b).
“Deposit Account” as defined in Section 2.1(a).
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (ii) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-1 by Standard
& Poor’s Ratings Group, P-1 by Moody’s Investors Service, Inc. and F-1+ by
Fitch, Inc. in the case of accounts in which funds are held for thirty (30) days
or less (or, in the case of accounts in which funds are held for more than
thirty (30) days, the long term unsecured debt obligations of which are rated at
least “AA” by Fitch and S&P and “Aa2” by Moody’s).
“Insurance Account” as defined in Section 2.1(d).
“Interest Rate Protection Agreement” shall have the meaning ascribed to it in
the Loan Agreement.
“KPMG Abatement Funds Account” is defined in Section 2.1(i).
“Monthly Debt Service Payment Amount” shall mean for each Monthly Payment Date,
a monthly payment of an amount equal to the sum of interest only computed at the
Applicable Interest Rate on the outstanding principal balance of the Loan for
the related Interest Period.
 

3

--------------------------------------------------------------------------------



“Monthly Insurance Amount” shall mean the monthly deposit for Insurance Premiums
required pursuant to Section 6.3.1 of the Loan Agreement.
“Monthly Operating Expenses Amount” shall mean the amount for any calendar month
sufficient to pay all Operating Expenses anticipated to be incurred in such
month in accordance with the Annual Budget, as well as (i) any additional
Operating Expenses anticipated to be incurred or actually incurred in such month
approved by Administrative Agent in its reasonable discretion and (ii) any
amounts funded out-of-pocket by Borrower in the immediately preceding month (so
long as such month is the month in which the Original Maturity Date occurs or
any subsequent month) for Operating Expenses in accordance with the Annual
Budget or for additional Operating Expenses approved by Administrative Agent in
its reasonable discretion.
“Monthly Payment Date” shall have the meaning ascribed to it in the Loan
Agreement.
“Monthly Tax Amount” shall mean the monthly deposit for Taxes required pursuant
to Section 6.2.1 of the Loan Agreement.
“Obligations” as defined in Section 5.1.
“Parking Manager” any manager or operator engaged to manage the parking areas
within the Property. As of the date of this Agreement, the Parking Manager is
AMPCO System Parking, a California corporation.
“Parking Management Agreement” means any agreement entered into between Borrower
or Manager and Parking Manager for management of the parking areas within the
Property. As of the date of this Agreement, the Parking Management Agreement is
that certain Parking Facility Operator Agreement, dated as of August 1, 2010, as
amended by a First Amendment thereto, dated December 12, 2011, between Manager
and AMPCO System Parking, a California corporation.
“Rollover Account” as defined in Section 2.1(e).
“Shifting Control Notice” as defined in Section 4.7.
“Sweep Account” as defined in Section 2.1(h).
“Tax Account” as defined in Section 2.1(c).
“Tenant Direction Letter” as defined in Section 2.2(a).
“UCC” as defined in Section 5.1(a)(iv).
II. THE ACCOUNTS
Section 2.1    Establishment of Accounts. Borrower acknowledges and confirms
that Borrower has established the following Accounts with Bank:

4

--------------------------------------------------------------------------------



(a)    An account into which the Clearing Account Bank shall transfer by wire
transfer or via the ACH System all amounts constituting available funds on
deposit in the Clearing Account (the “Deposit Account”), it being understood
that as of the date of this Agreement the balance of such account shall include
the sums held in the Deposit Account under the Existing Cash Management
Agreement immediately prior hereto;
(b)    An account into which Borrower shall deposit, or cause to be deposited,
the amounts required for the payment of interest on the Loan (the “Debt Service
Account”), it being understood that as of the date of this Agreement the balance
of such account shall include the sums held in the Debt Service Account under
the Existing Cash Management Agreement immediately prior hereto;
(c)    An account into which Borrower shall deposit, or cause to be deposited,
the sums required to be deposited pursuant to the Loan Agreement for the payment
of Taxes (the “Tax Account”), it being understood that as of the date of this
Agreement the balance of such account shall include the sums held in the Tax
Account under the Existing Cash Management Agreement immediately prior hereto;
(d)    An account into which Borrower shall deposit, or cause to be deposited,
the sums required to be deposited pursuant to the Loan Agreement for the payment
of Insurance Premiums (the “Insurance Account”), it being understood that as of
the date of this Agreement the balance of such account shall include the sums
held in the Insurance Account under the Existing Cash Management Agreement
immediately prior hereto;
(e)    An account into which Borrower shall deposit, or cause to be deposited,
the sums required to be deposited pursuant to the Loan Agreement for the payment
of leasing commissions and tenant improvement expenditures and other leasing
costs (as permitted under the Loan Agreement) (the “Rollover Account”), it being
understood that as of the date of this Agreement the balance of such account
shall include the sums held in the Rollover Account and the Existing Tenant
Improvement Account under the Existing Cash Management Agreement immediately
prior hereto, plus the additional $5,000,000 amount required to be deposited in
the Rollover Account on the date hereof pursuant to the First Amendment;
(f)    An account into which Borrower shall deposit, or cause to be deposited,
the sums required to be deposited pursuant to the Loan Agreement for the payment
of Capital Expenditures (the “Capital Expenditure Account”), it being understood
that as of the date of this Agreement the balance of such account shall include
the sums held in the Capital Expenditure Account under the Existing Cash
Management Agreement immediately prior hereto;
(g)    [Reserved]
(h)    An account into which there shall be deposited, in accordance with
Section 3.3(b)(viii), the sums so required to be deposited pursuant to such
Section (the “Sweep Account”), it being understood that as of the date of this
Agreement the balance of such account shall include the sums held in the Sweep
Account under the Existing Cash Management Agreement immediately prior hereto;

5

--------------------------------------------------------------------------------



(i)    An account into which Borrower shall deposit, or cause to be deposited,
the KPMG Abatement Funds (the “KPMG Abatement Funds Account”), it being
understood that as of the date of this Agreement the balance of such account
shall include the sums held in the KPMG Abatement Funds Account under the
Existing Cash Management Agreement immediately prior hereto;
(j)    An account into which Borrower shall deposit, or cause to be deposited,
in accordance with Sections 3.2, the Bingham TI Deposit Amount (the “Bingham TI
Reserve Account”), it being understood that as of the date of this Agreement the
balance of such account shall include the sums held in the Bingham TI Reserve
Account under the Existing Cash Management Agreement immediately prior hereto;
and
(k)    An operating account (“Borrower’s Operating Account”), it being
understood that as of the date of this Agreement the balance of such account
shall include the sums held in Borrower’s Operating Account under the Existing
Cash Management Agreement immediately prior hereto.
Section 2.2    Deposits into Deposit Account. Borrower and Manager represent,
warrant and covenant that:
(a)    Borrower and Manager shall cause all Rents to be deposited directly into
the Clearing Account. Without limitation of the foregoing, to the extent they
have not heretofore done so, Borrower and Manager shall notify, advise and
irrevocably direct each Tenant under each Lease and the Parking Manager under
the Parking Management Agreement (whether such Lease or Parking Management
Agreement is presently effective or executed after the date hereof) to send
directly to the Clearing Account all payments of Rent pursuant to an instruction
letter in the form of Exhibit A attached hereto (a “Tenant Direction Letter”).
In addition, Borrower and Manager shall cause all amounts payable under the
Interest Rate Protection Agreement to be deposited into the Clearing Account.
(b)    Borrower and Manager shall instruct all Persons that maintain open
accounts with Borrower or Manager or with whom Borrower or Manager does business
on an “accounts receivable” basis with respect to the Property to deliver all
payments due under such accounts to the Clearing Account. Neither Borrower nor
Manager shall direct any such Person to make payments due under such accounts in
any other manner.
(c)    Reserved.
(d)    If, notwithstanding the provisions of this Section 2.2, Borrower or
Manager receives any Rents or other income from the Property (including, without
limitation, any amounts payable under the Interest Rate Protection Agreement),
then (i) such amounts shall be deemed to be Collateral and shall be held in
trust for the benefit of Administrative Agent, (ii) such amounts shall not be
commingled with any other funds or property of Borrower or Manager, and (iii)
Borrower or Manager shall deposit such amounts in the Clearing Account within
two (2) Business Days of receipt.
(e)    Without the prior written consent of Administrative Agent, neither
Borrower nor Manager shall (i) terminate, amend, revoke or modify any Tenant
Direction Letter in any

6

--------------------------------------------------------------------------------



manner whatsoever, or (ii) direct or cause any Tenant or Parking Manager to pay
any amount in any manner other than as provided in the related Tenant Direction
Letter.
(f)    There are no accounts maintained by Borrower, Manager or any other Person
into which revenues received by Borrower or Manager from the ownership and
operation of the Property are initially deposited other than the Clearing
Account and the Accounts. So long as the Notes shall be outstanding, neither
Borrower, Manager nor any other Person shall open any other such accounts for
the initial deposit of Rent or revenues from the Property. Notwithstanding the
foregoing, nothing contained herein is intended to prohibit any Person from
opening and maintaining other deposit accounts in connection with their
businesses, provided such accounts (i) may not be used for the initial deposit
of Rent or revenues from the Property and (ii) are not contradictory to, and do
not otherwise violate in any respect, the terms and provisions of this
Agreement.
Section 2.3    Account Name. The Accounts (other than Borrower’s Operating
Account) shall each be exclusively in the name of Administrative Agent;
provided, however, that in the event Administrative Agent transfers or assigns
the Loan, Bank, at Administrative Agent’s request, shall change the name of each
Account to the name of the transferee or assignee. In the event Administrative
Agent retains a Servicer to service the Loan, Bank, at Administrative Agent’s
request, shall comply with the instructions of Servicer, as agent for
Administrative Agent.
Section 2.4    Eligible Accounts/Characterization of Accounts. Borrower and Bank
shall maintain each Account as an Eligible Account. Each Account shall be
treated as a “deposit account” as such term is defined in Section 9-102(a) of
the UCC.
III. DEPOSITS
Section 3.1    Current Balances.
(a)    On the date hereof (prior to the Modification Effectiveness Time (as
defined in the First Amendment)), the amount on deposit in the Debt Service
Account is $0.10.
(b)    On the date hereof (prior to the Modification Effectiveness Time), the
amount on deposit in the Tax Account is $879,536.53.
(c)    On the date hereof (prior to the Modification Effectiveness Time), the
amount on deposit in the Insurance Account is $179,035.18.
(d)    On the date hereof (prior to the Modification Effectiveness Time), the
amount on deposit in the Rollover Account is $0.00.
(e)    On the date hereof (prior to the Modification Effectiveness Time), the
amount on deposit in the Capital Expenditure Account is $10,032.78.
(f)    [Reserved]

7

--------------------------------------------------------------------------------



(g)    On the date hereof (prior to the Modification Effectiveness Time), the
amount on deposit in the Sweep Account is $0.00.
(h)    On the date hereof (prior to the Modification Effectiveness Time), the
amount on deposit in the KPMG Abatement Funds Account is $1,250,000.00.
(i)    On the date hereof (prior to the Modification Effectiveness Time), the
amount on deposit in the Bingham TI Reserve Account is $3,252,960.00.
(j)    On the date hereof (prior to the Modification Effectiveness Time), the
amount on deposit in Borrower’s Operating Account is $477,042.48.
(k)    On the date hereof (prior to the Modification Effectiveness Time), the
amount on deposit in the Deposit Account is $4,068,272.15.
(l)    On the date hereof (prior to the Modification Effectiveness Time), the
amount on deposit in the Clearing Account is $0.00.
(m)    On the date hereof (prior to the Modification Effectiveness Time), the
amount on deposit in the Operating Expense Account, the Existing Tenant
Improvement Account and the Latham Landlord Work Funds Account (each as defined
in the Existing Cash Management Agreement) is, in each case, $0.00.
Section 3.2    Additional Deposits. Borrower shall make such additional deposits
into the Accounts as may be required by the Loan Agreement.
Section 3.3    Allocations from the Deposit Account.
(a)    Reserved.
(b)    Bank shall (subject to Administrative Agent’s rights under Article V
hereof while any Event of Default exists), in accordance with directions
provided by Administrative Agent to Bank, which directions Administrative Agent
may provide in Administrative Agent’s discretion while any Event of Default
exists, allocate all available funds on deposit in the Deposit Account on every
Business Day of each calendar month to the following Accounts in the following
amounts and order of priority, it being understood that if such allocation is
occurring on a Monthly Payment Date, the references in clauses (i), (ii) and
(iv) below to the “next” Monthly Payment Date shall mean the Monthly Payment
Date on which such allocation is occurring:
(i)    First, funds sufficient to pay the Monthly Tax Amount due on the next
Monthly Payment Date shall be deposited into the Tax Account;
(ii)    Second, funds sufficient to pay the Monthly Insurance Amount due on the
next Monthly Payment Date shall be deposited into the Insurance Account;
(iii)    Third, funds in an amount sufficient to pay the Monthly Operating
Expenses Amount shall be deposited into Borrower’s Operating Account;

8

--------------------------------------------------------------------------------



(iv)    Fourth, funds sufficient to pay the Monthly Debt Service Payment Amount
due on the next Monthly Payment Date shall be deposited into the Debt Service
Account;
(v)    Fifth, funds sufficient to pay any interest accruing at the Default Rate
and late payment charges, if any, and any other sums then due under the Loan
Documents, shall be deposited into the Debt Service Account;
(vi)    Sixth, (a) prior to the Cash Sweep Commencement Date, all amounts
remaining in the Deposit Account after deposits for items (i) through (v) shall
be deposited into Borrower’s Operating Account; and (b) following the Cash Sweep
Commencement Date, all amounts remaining in the Deposit Account after deposits
for items (i) through (v) shall be deposited into the Capital Expenditure
Account until such time as the aggregate amount of funds deposited into the
Capital Expenditure Account, from and after the Cash Sweep Commencement Date, is
equal to $1,500,000;
(vii)    Seventh, following the Cash Sweep Commencement Date, all amounts
remaining in the Deposit Account after deposits for items (i) through (vi) shall
be deposited into the Rollover Account until such time as the aggregate amount
of funds deposited into the Rollover Account, from and after the Cash Sweep
Commencement Date, is equal to Five Million and No/100 Dollars ($5,000,000); and
(viii)    Eighth, following the Cash Sweep Commencement Date, all amounts
remaining in the Deposit Account after deposits for items (i) through (vii)
shall be deposited into the Sweep Account.
IV. WITHDRAWALS
Subject to Administrative Agent’s rights under Article V hereof while any Event
of Default exists:
Section 4.1    Withdrawals From Tax, Insurance Premium and Debt Service
Accounts. Administrative Agent shall have the right to, and provided no Event of
Default exists, Administrative Agent shall, withdraw amounts on deposit in the
Tax Account to pay Taxes on or before the date Taxes are due and payable, in
accordance with the Loan Agreement. Administrative Agent shall have the right
to, and provided no Event of Default exists, Administrative Agent shall,
withdraw amounts from the Insurance Account to pay Insurance Premiums on or
before the date Insurance Premiums are due and payable, in accordance with the
Loan Agreement. Administrative Agent shall have the right to and provided no
Event of Default exists, shall withdraw amounts from the Debt Service Account to
pay default interest and late charges, if any, and to pay the Monthly Debt
Service Payment Amount on the date the Monthly Debt Service Payment Amount is
due and payable. Notwithstanding the foregoing, insufficient funds in the Debt
Service Account, Tax Account or Insurance Account shall not excuse Borrower’s
obligation to pay any Monthly Debt Service Payment Amount, Taxes or Insurance
Premiums, as applicable, when and as due.
Section 4.2    Requests for Withdrawals from the Rollover Account and Capital
Expenditure Account; Withdrawals from Borrower’s Operating Account. Bank

9

--------------------------------------------------------------------------------



shall disburse funds on deposit in the Rollover Account and Capital Expenditure
Account in accordance with the written request of Borrower approved in writing
by Administrative Agent, in accordance with the Loan Agreement. Administrative
Agent shall so approve provided all the procedures and requirements set forth in
the Loan Agreement and this Agreement for such withdrawal have been complied
with. Borrower shall utilize any amounts allocated to Borrower’s Operating
Account for the payment of the Monthly Operating Expenses Amount in accordance
with the Third allocation pursuant to Section 3.3(b), to pay for the Operating
Expenses included in such Monthly Operating Expenses Amount (or to reimburse
Borrower for amounts funded by it out-of-pocket for Operating Expenses as
provided for in the definition of “Monthly Operating Expense Amount” herein).
Notwithstanding anything to the contrary contained herein, the Operating
Expenses so paid shall not include any expense which is payable to or for the
benefit of any affiliate of Borrower (except to the extent expressly set forth
in an Approved Budget or approved by Administrative Agent in its reasonable
discretion or permitted with respect to the Rollover Account in Section 6.5.2 of
the Loan Agreement). Notwithstanding anything to the contrary in this Agreement,
insufficient funds in Borrower’s Operating Account, Rollover Account or Capital
Expenditure Account shall not excuse Borrower’s obligations to pay any Operating
Expenses or other costs and expenses when and as due in accordance with the Loan
Agreement. Provided that no Shifting Control Notice has been given, nothing in
this Agreement or in any other Loan Document shall restrict or otherwise limit
Borrower’s ability to withdraw or apply funds deposited in Borrower’s Operating
Account in accordance with the Sixth allocation pursuant to Section 3.3(b) or,
except pursuant to the terms set forth in the second sentence of this Section
4.2, that are on deposit in Borrower’s Operating Account as of the Cash Sweep
Commencement Date and, for the avoidance of doubt, provided that no Shifting
Control Notice has been given, and subject to the terms set forth in the second
sentence of this Section 4.2, Borrower shall have the right, in its sole
discretion, to withdraw and apply such funds for any purpose.
Section 4.3    Release From Sweep Account. Provided no Event of Default exists,
the funds in the Sweep Account on each Monthly Payment Date shall be applied to
reduce the principal balance of, first, Note A (until Note A has been paid in
full) and, then, Note B, without payment of any prepayment premium.
Notwithstanding the foregoing, provided that no Event of Default exists, if the
amount of funds that would otherwise be required to be applied from the Sweep
Account to repay the principal balance of the Note A or Note B on any Monthly
Payment Date pursuant to this Section 4.3 exceeds the Projected Principal
Pay-Down Amount for such Monthly Payment Date, as determined pursuant to Section
2.2.3(b) of the Loan Agreement, then (i) only the portion of such funds equal to
the Projected Principal Pay-Down Amount shall be applied to repay the principal
balance of the Note A or Note B on such Monthly Payment Date; and (ii) such
excess funds shall be deposited into the Deposit Account on the Business Day
following such Monthly Payment Date, and available for allocation in accordance
with this Agreement on the next Monthly Payment Date.
Section 4.4    Release from KPMG Account. Administrative Agent shall disburse,
or caused to be disbursed, to Borrower the KPMG Abatement Funds in accordance
with Section 6.1.2 of the Loan Agreement.
Section 4.5    Release from Bingham TI Reserve Account. Administrative Agent
shall disburse, or cause to be disbursed, to Borrower the funds in the Bingham
TI Reserve

10

--------------------------------------------------------------------------------



Account in accordance with this Section 4.5, upon satisfaction by Borrower of
each of the following conditions: (a) Borrower shall submit a request for
payment to Administrative Agent at least ten (10) days prior to the date on
which Borrower requests such disbursement to be made, which request shall
specify the tenant improvement costs proposed to be paid through such
disbursement, (b) on the date such request is received by Administrative Agent
and on the date such disbursement is to be made, no Event of Default shall exist
and remain uncured, (c) the tenant improvement costs requested to be disbursed
shall be tenant improvement costs which Borrower is obligated to pay or
reimburse to Bingham pursuant to the Amended Bingham Lease, (d) Administrative
Agent shall have received a certificate from Borrower (i) stating that the
tenant improvements at the premises covered by the Amended Bingham Lease to be
funded by the requested disbursement are payable to Persons unaffiliated with
Borrower and have been completed in good and workmanlike manner and in
accordance with all applicable federal, state and local laws, rules and
regulations, and such certificate shall be accompanied by a copy of any license,
permit or other approval by any Governmental Authority required in connection
with such tenant improvements to the extent such license, permit or approval is
required to be delivered by Bingham to Borrower under the Amended Bingham Lease,
(ii) identifying each Person that supplied materials or labor in connection with
the tenant improvements to be funded by the requested disbursement to the extent
such information is required to be delivered by Bingham to Borrower under the
Amended Bingham Lease, and (iii) stating that each such Person has been paid in
full or will be paid in full upon such disbursement, such certificate to be
accompanied by lien waivers or other evidence of payment satisfactory to
Administrative Agent to the extent such waivers or other evidence of payment are
required to be delivered by Bingham to Borrower under the Amended Bingham Lease,
(e) at Administrative Agent’s option, a title search for the Property indicating
that the Property is free from all Liens, claims and other encumbrances not
previously approved by Administrative Agent, (f) to the extent required to be
delivered by Bingham to Borrower under the Amended Bingham Lease, Administrative
Agent shall have received an estoppel certificate from Bingham stating that (i)
all required work is complete and (ii) Bingham is in occupancy and paying full
unabated rent or has taken possession of the demised premises, and
(g) Administrative Agent shall have received such other evidence as
Administrative Agent shall reasonably request and as shall be required to be
delivered pursuant to the Amended Bingham Lease that the tenant improvements for
the premises covered by the Amended Bingham Lease have been completed and are
paid for or will be paid upon such disbursement to Borrower. Administrative
Agent shall not be required to disburse, or cause to be disbursed, funds from
the Bingham TI Reserve Account more frequently than once each calendar month,
and each disbursement must be in an amount greater than the Minimum Disbursement
Amount (or a lesser amount if the total amount of funds in the Bingham TI
Reserve Account is less than the Minimum Disbursement Amount, in which case only
one disbursement of the amount remaining in the account shall be made). Any
balance in the Bingham TI Reserve Account after all required work under the
Amended Bingham Lease is complete shall be re-deposited into the Deposit Account
and allocated pursuant to Section 3.3.
Section 4.6    Surplus Funds. If at any time Administrative Agent determines
that the balance maintained in any of the Accounts (other than Borrower’s
Operating Account) exceeds the amount required to be held therein pursuant to
the Loan Agreement, Administrative Agent may instruct Bank to deposit the
surplus portion thereof, as determined by Administrative Agent, into the Deposit
Account for allocation pursuant to Section 3.3.

11

--------------------------------------------------------------------------------



Section 4.7    Sole Dominion and Control. Borrower and Manager acknowledge and
agree that the Accounts are subject to the sole dominion, control and discretion
of Administrative Agent, its authorized agents or designees, including Bank,
subject to the terms of this Agreement; provided, however, that Borrower’s
Operating Account shall be subject to the sole dominion, control and discretion
of Administrative Agent, its authorized agents or designees only after the
delivery by Administrative Agent to Bank of written notice that an Event of
Default exists (such notice is referred to herein as a “Shifting Control
Notice”). Neither Borrower nor Manager shall have the right of withdrawal with
respect to any Account (other than Borrower’s Operating Account, prior to the
delivery by Administrative Agent to Bank of a Shifting Control Notice) provided
that Administrative Agent shall make disbursements or cause disbursements from
the Accounts subject to the terms, conditions, procedures and requirements set
forth in the Loan Agreement or this Agreement. Bank shall have the right and
agrees to comply with instructions originated by Administrative Agent with
respect to the disposition of funds in the Accounts (other than Borrower’s
Operating Account, prior to the delivery by Administrative Agent to Bank of a
Shifting Control Notice) and with respect to the disposition of funds in
Borrower’s Operating Account (subsequent to the delivery by Administrative Agent
to Bank of a Shifting Control Notice), without the further consent of Borrower
or Manager or any other Person. Bank shall comply with all “entitlement orders”
(as defined in Section 8-102(a)(8) of the UCC) and instructions originated by
Administrative Agent directing transfer or redemptions of any financial asset
relating to any Account (other than Borrower’s Operating Account, prior to the
delivery by Administrative Agent to Bank of a Shifting Control Notice) and
relating to the Borrower’s Operating Account (subsequent to the delivery by
Administrative Agent to Bank of a Shifting Control Notice) without further
consent by Borrower or any other Person. For the avoidance of doubt, Bank shall
be entitled to rely on any notice from Administrative Agent that any Event of
Default has occurred and is continuing.
V. PLEDGE OF ACCOUNTS
Section 5.1    Security for Obligations. (a) To secure the full and punctual
payment and performance of all obligations of Borrower now or hereafter existing
with respect to the Loan, whether for principal, interest, fees, expenses or
otherwise, and all obligations of Borrower now or hereafter existing under the
Loan Agreement, the Note, the Mortgage, this Agreement and all other Loan
Documents (all such obligations, collectively, the “Obligations”), Borrower
hereby grants to Administrative Agent for the benefit of the Lenders a first
priority continuing security interest in and to the following property of
Borrower, whether now owned or existing or hereafter acquired or arising and
regardless of where located (all of the same, collectively, the “Collateral”):
(i)    the Accounts and all cash, checks, drafts, certificates and instruments,
if any, from time to time deposited or held in the Accounts, including, without
limitation, all deposits or wire transfers made to the Accounts;
(ii)    all interest, dividends, cash, instruments, investment property and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing; and

12

--------------------------------------------------------------------------------



(iii)    to the extent not covered by clauses (i), (ii) or (iii) above, all
“proceeds” (as defined under the Uniform Commercial Code as in effect in the
State of New York (the “UCC”)) of any or all of the foregoing.
(b)    Administrative Agent and Bank, as agent for Administrative Agent, shall
have with respect to the Collateral, in addition to the rights and remedies
herein set forth, all of the rights and remedies available to a secured party
under the UCC, as if such rights and remedies were fully set forth herein.
(c)    All statements and reports prepared by Bank with respect to the Accounts
shall to be sent to Borrower and Administrative Agent no less frequently than
monthly.
Section 5.2    Rights on Default. While an Event of Default exists, and without
any duty on Bank to determine or ascertain if a cure of such Event of Default
shall have occurred and, without notice from Bank or Administrative Agent, (a)
Borrower shall have no further right in respect of (including, without
limitation, the right to instruct Administrative Agent or Bank to transfer funds
from) the Accounts and (b) Administrative Agent may apply any Collateral to any
Obligations in such order of priority as Administrative Agent may determine.
Section 5.3    Financing Statement; Further Assurances. Simultaneously herewith,
Borrower shall deliver to Administrative Agent for filing, or Administrative
Agent shall be authorized to prepare and file, a financing statement or
statements in connection with the Collateral in the form required by
Administrative Agent to properly perfect Administrative Agent’s security
interest therein. Borrower agrees that at any time and from time to time, at the
expense of Borrower, Borrower will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Bank or Administrative Agent may reasonably request, in order
to perfect and protect any security interest granted or purported to be granted
hereby or to enable Bank or Administrative Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral.
Section 5.4    Termination of Agreement. This Agreement shall create a
continuing security interest in the Collateral and shall remain in full force
and effect until payment in full of the Obligations. Upon payment and
performance in full of the Obligations, this Agreement shall terminate and
Borrower shall be entitled to the return, upon its request and at its expense,
of such of the Collateral as shall not have been sold or otherwise applied
pursuant to the terms hereof, and Bank and/or Administrative Agent shall execute
such instruments and documents as may be reasonably requested by Borrower to
evidence such termination and the release of the lien hereof.
VI. RIGHTS AND DUTIES OF ADMINISTRATIVE AGENT AND BANK
Section 6.1    Reasonable Care. Beyond the exercise of reasonable care in the
custody thereof or as otherwise expressly provided herein, neither Bank nor
Administrative Agent shall have any duty as to any Collateral in its possession
or control as agent therefor or bailee thereof or any income thereon or the
preservation of rights against any Person or otherwise with respect thereto.
Bank and Administrative Agent each shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if the

13

--------------------------------------------------------------------------------



Collateral is accorded treatment substantially equal to that which Bank or
Administrative Agent accords its own property, it being understood that
Administrative Agent shall not be liable or responsible for any loss or damage
to any of the Collateral, or for any diminution in value thereof, by reason of
the act or omission of Bank or Administrative Agent, its Affiliates, agents,
employees or bailees, except to the extent that such loss or damage results from
Bank’s or Administrative Agent’s gross negligence, willful misconduct, illegal
acts or bad faith, provided that nothing in this Article VI shall be deemed to
relieve Bank from the duties and standard of care which, as a commercial bank,
it generally owes to depositors. In no event shall Bank be liable for any lost
profits or for any indirect, special, consequential, or punitive damages, even
if advised of the possibility or likelihood of such damages.
Section 6.2    Indemnity. Bank, in its capacity as agent hereunder, shall be
responsible for the performance only of such duties as are specifically set
forth herein, and no duty shall be implied from any provision hereof. Bank shall
not be under any obligation or duty to perform any act which would involve it in
expense or liability or to institute or defend any suit in respect hereof, or to
advance any of its own monies. Borrower shall indemnify and hold Bank and
Administrative Agent, their respective employees and officers harmless from and
against any loss, cost or damage (including, without limitation, reasonable
attorneys’ fees and disbursements) actually incurred by Bank or Administrative
Agent in connection with the transactions contemplated hereby, except to the
extent that such loss or damage results from Bank’s or Administrative Agent’s
gross negligence, willful misconduct, illegal acts or bad faith. Without
limiting Bank’s rights as against Borrower, or Administrative Agent’s rights as
against Borrower or any Lender, Administrative Agent, for the account of the
Lenders, shall indemnify and hold Bank and its employees and officers harmless
from and against any loss, cost or damage (including, without limitation,
reasonable attorneys’ fees and disbursements) actually incurred by Bank in
following any instructions or other directions from the Administrative Agent
delivered to Bank hereunder.
Section 6.3    Reliance. Bank shall be protected in acting upon any notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
paper, document or signature believed by it to be genuine, and it may be assumed
that any person purporting to act on behalf of any Person giving any of the
foregoing in connection with the provisions hereof has been duly authorized to
do so. Bank may consult with counsel, and the opinion of such counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered by it hereunder and in good faith in accordance therewith. Bank shall
not be liable for any act or omission done or omitted to be done by Bank in
reliance upon any instruction, direction or certification received by Bank and
without gross negligence or willful or reckless misconduct.
Section 6.4    Resignation of Bank. (a) Bank shall have the right to resign as
Bank hereunder upon thirty (30) days’ prior written notice to Borrower and
Administrative Agent, and in the event of such resignation, Borrower shall
appoint a successor Bank which must be an Eligible Institution. Notwithstanding
the foregoing, Bank may resign from this Agreement immediately upon written
notice to the other parties in the event of suspected fraud or other illegal
activity in connection with the Accounts or this Agreement.
(b)    In connection with any resignation by Bank, (i) the resigning Bank shall,
at the sole cost of Borrower, (A) duly assign, transfer and deliver to the
successor bank this

14

--------------------------------------------------------------------------------



Agreement and all cash held by it hereunder, (B) execute and/or authorize such
financing statements and other instruments as may be necessary to assign to the
successor bank the security interest in the Collateral existing in favor of the
retiring Bank hereunder and to otherwise give effect to such succession and (C)
take such other actions as may be reasonably required by Administrative Agent or
the successor bank in connection with the foregoing, (ii) the successor bank
shall establish in its name, as secured party, cash collateral accounts, which
shall become the Accounts for purposes of this Agreement upon the succession of
such bank and (iii) Borrower shall reasonably cooperate with Administrative
Agent to issue new joint instructions to Tenants with respect to the payment of
Rents to such successor bank and to the Clearing Account Bank with respect to
the transfer of funds to such successor bank.
(c)    Administrative Agent at its sole discretion shall have the right, upon
thirty (30) days notice to Bank, to substitute Bank with a successor Bank that
satisfies the requirements of an Eligible Institution or to have one or more of
the Accounts held by another Eligible Institution, provided that such successor
Bank shall perform the duties of Bank pursuant to the terms of this Agreement.
Section 6.5    Administrative Agent Appointed Attorney-In-Fact. Borrower hereby
irrevocably constitutes and appoints Administrative Agent as Borrower’s true and
lawful attorney-in-fact, with full power of substitution, to execute,
acknowledge and deliver any instruments and, while an Event of Default exists,
to exercise and enforce every right, power, remedy, option and privilege of
Borrower with respect to the Collateral, and do in the name, place and stead of
Borrower, all such acts, things and deeds for and on behalf of and in the name
of Borrower, which Borrower could or might do or which Bank or Administrative
Agent may deem necessary or desirable to more fully vest in Administrative Agent
the rights and remedies provided for herein and to accomplish the purposes of
this Agreement. The foregoing powers of attorney are irrevocable and coupled
with an interest. If Borrower fails to perform any agreement herein contained
and such failure shall continue for five (5) Business Days after written notice
of such failure is given to Borrower, Administrative Agent may perform or cause
performance of any such agreement, and any reasonable expenses of Administrative
Agent and/or Bank in connection therewith shall be paid by Borrower.
Section 6.6    Acknowledgment of Lien/Offset Rights. Bank hereby acknowledges
and agrees that (a) the Accounts shall be held by Bank in the name of
Administrative Agent, (b) all funds held in the Accounts shall be held for the
benefit of Administrative Agent, (c) Borrower has granted to Administrative
Agent a first priority security interest in the Collateral, (d) Bank shall not
disburse any funds from the Accounts except as provided herein, and (e) Bank
shall invest and reinvest any balance of the Accounts in Eligible Accounts
having maturities of no longer than thirty (30) days as Borrower shall so direct
(so long as no Shifting Control Notice is in effect) as provided herein. Bank
hereby waives any right of offset, banker’s lien or similar rights against, or
any assignment of, or security interest or other interest in, the Collateral,
except that Bank may charge or set off against the Accounts for (i) items
deposited to the Accounts and returned unpaid, whether for insufficient funds or
for any other reason, and without regard to the timeliness of such returns or
the occurrence or timeliness of any drawee’s notice of non-payment of such
items; (ii) ACH entries initiated from the Accounts for which Bank is obligated;
(iii) ACH entries credited to the Accounts and later reversed, whether for
insufficient funds or for any other reason, and without regard to the

15

--------------------------------------------------------------------------------



timeliness of such entries’ reversal; (iv) claims of breach of transfer or
presentment warranties under the UCC, made against Bank in connection with items
deposited to the Account; (v) chargebacks to the Accounts of credit card
transactions; (vi) erroneous entries to the Accounts; (vii) any item charged to
the Accounts based on Bank’s obligation to indemnify a third party for a banking
service to which such Account is tied; and (viii) Bank’s usual and customary
charges for services rendered in connection with the Accounts and other banking
services (“Account Fees”).  Subsections (i) through (vii) of this paragraph are
hereinafter referred to collectively as “Returned Items.” If there are
insufficient collected funds in the Accounts to cover the amount of any returned
check or other adjustment or correction to be debited thereto, Borrower shall
repay Bank the amount of such debit immediately on demand. If Borrower fails to
so repay Bank, then Administrative Agent shall repay Bank for such debit
immediately upon demand to the extent that Administrative Agent received the
proceeds of the check or other deposit to which the debit relates.
VII. REMEDIES
Section 7.1    Remedies. Upon the occurrence of an Event of Default,
Administrative Agent or, at the direction of Administrative Agent, Bank, as
agent for Administrative Agent, may:
(a)    without notice to Borrower, except as required by law, and at any time or
from time to time, charge, set-off and otherwise apply all or any part of the
Collateral against the Obligations or any part thereof;
(b)    in its sole discretion, at any time and from time to time, exercise any
and all rights and remedies available to it under this Agreement, and/or as a
secured party under the UCC and/or under any other applicable law; and
(c)    demand, collect, take possession of, receive, settle, compromise, adjust,
sue for, foreclose or realize upon the Collateral (or any portion thereof) as
Administrative Agent may determine in its sole discretion.
Section 7.2    Waiver. Borrower hereby expressly waives, to the fullest extent
permitted by law, presentment, demand, protest or any notice of any kind in
connection with this Agreement or the Collateral. Borrower acknowledges and
agrees that ten (10) days’ prior written notice of the time and place of any
public sale of the Collateral or any other intended disposition thereof shall be
reasonable and sufficient notice to Borrower within the meaning of the UCC.
VIII. MISCELLANEOUS
Section 8.1    Transfers and Other Liens. Borrower agrees that it will not
(i) sell or otherwise dispose of any of the Collateral or (ii) create or permit
to exist any Lien upon or with respect to all or any of the Collateral, except
for the Lien granted under this Agreement.
Section 8.2    Administrative Agent’s Right to Perform Borrower’s Obligations;
No Liability of Administrative Agent. If Borrower fails to perform any of the
covenants or obligations contained herein, and such failure shall continue for a
period five (5)

16

--------------------------------------------------------------------------------



Business Days after Borrower’s receipt of written notice thereof from
Administrative Agent, Administrative Agent may itself perform, or cause
performance of, such covenants or obligations, and the reasonable expenses of
Administrative Agent incurred in connection therewith shall be payable by
Borrower to Administrative Agent. Notwithstanding Administrative Agent’s right
to perform certain obligations of Borrower, it is acknowledged and agreed that
Borrower retains control of the Property and operation thereof and
notwithstanding anything contained herein or Bank’s or Administrative Agent’s
exercise of any of its rights or remedies hereunder, under the Loan Documents or
otherwise at law or in equity, neither Bank nor Administrative Agent shall be
deemed to be a mortgagee-in-possession nor shall Administrative Agent be subject
to any liability with respect to the Property or otherwise based upon any claim
of lender liability.
Section 8.3    No Waiver. The rights and remedies provided in this Agreement and
the other Loan Documents are cumulative and may be exercised independently or
concurrently, and are not exclusive of any other right or remedy provided at law
or in equity. No failure to exercise or delay by Bank or Administrative Agent in
exercising any right or remedy hereunder or under the Loan Documents shall
impair or prohibit the exercise of any such rights or remedies in the future or
be deemed to constitute a waiver or limitation of any such right or remedy or
acquiescence therein. Every right and remedy granted to Bank and/or
Administrative Agent hereunder or by law may be exercised by Bank and/or
Administrative Agent at any time and from time to time, and as often as Bank
and/or Administrative Agent may deem it expedient. Any and all of Bank’s and/or
Administrative Agent’s rights with respect to the lien and security interest
granted hereunder shall continue unimpaired, and Borrower shall be and remain
obligated in accordance with the terms hereof, notwithstanding (a) any
proceeding of Borrower under the Federal Bankruptcy Code or any bankruptcy,
insolvency or reorganization laws or statutes of any state, (b) the release or
substitution of Collateral at any time, or of any rights or interests therein or
(c) any delay, extension of time, renewal, compromise or other indulgence
granted by Bank and/or Administrative Agent in the event of any default, with
respect to the Collateral or otherwise hereunder. No delay or extension of time
by Bank and/or Administrative Agent in exercising any power of sale, option or
other right or remedy hereunder, and no notice or demand which may be given to
or made upon Borrower by Bank and/or Administrative Agent, shall constitute a
waiver thereof, or limit, impair or prejudice Bank’s and/or Administrative
Agent’s right, without notice or demand, to take any action against Borrower or
to exercise any other power of sale, option or any other right or remedy.
Section 8.4    Expenses. Subject to the limitations contained in Section 11.13
of the Loan Agreement, Borrower shall pay to Bank and Administrative Agent
and/or Bank’s and Administrative Agent’s counsel on demand, from time to time,
all costs and expenses (including, but not limited to, reasonable attorneys’
fees and disbursements, and transfer, recording and filing fees, taxes and other
charges) actually incurred in connection with, or incidental to, the creation or
perfection of any lien or security interest granted or intended to be granted
hereby, the custody, care, sale, transfer, administration, collection of or
realization on the Collateral, or in any way relating to the enforcement,
protection or preservation of the rights or remedies of Bank and/or
Administrative Agent under this Agreement, the Loan Agreement, the Note, the
Mortgage, or the other Loan Documents. Standard and customary fees and charges
associated with the Accounts shall be included on a monthly consolidated account
analysis statement which Bank shall submit to Borrower for Borrower’s payment.
This statement shall set forth the fees

17

--------------------------------------------------------------------------------



and charges payable for such month, including, but not limited to reasonable
fees and reasonable expenses incurred in connection with this Agreement and be
accompanied by reasonably detailed supporting documentation. Bank shall be
entitled to charge the Accounts for such fees and expenses as indicated by the
analysis statement.
Section 8.5    Entire Agreement. This Agreement constitutes the entire and final
agreement between the parties with respect to the subject matter hereof and may
not be changed, terminated or otherwise varied, except by a writing duly
executed by the parties.
Section 8.6    No Waiver. No waiver of any term or condition of this Agreement,
whether by delay, omission or otherwise, shall be effective unless in writing
and signed by the party sought to be charged, and then such waiver shall be
effective only in the specific instance and for the purpose for which given.
Section 8.7    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, their respective successors and
permitted assigns.
Section 8.8    Notices. All notices, demands, requests, consents, approvals and
other communications (any of the foregoing, a “Notice”) required, permitted, or
desired to be given hereunder shall be in writing sent by telefax or by
registered or certified mail, postage prepaid, return receipt requested or
delivered by hand or reputable overnight courier addressed to the party to be so
notified at its address hereinafter set forth, or to such other address as such
party may hereafter specify in accordance with the provisions of this
Section 8.8. Any such Notice shall be deemed to have been received three (3)
days after the date such Notice is mailed or on the date of sending by telefax
(if the sender thereof shall have confirmation thereof and a hard copy is also
sent by mail to the recipient) or delivery by hand or the next day if sent by an
overnight commercial courier addressed to the parties as follows:
If to Administrative Agent:
Eurohypo AG, New York Branch

1301 Avenue of the Americas, 35th floor
New York, New York   10019
Attention: Head of Portfolio Operations
Fax Number:  (866) 267-7680
With a copy to:
Eurohypo AG, New York Branch

1301 Avenue of the Americas, 35th floor
New York, New York   10019
Attention: Legal Director
Fax Number:  (866) 267-7680
With a copy to:
Morrison & Foerster LLP

555 West 5th Street
Suite 3500
Los Angeles, California 90013
Attention: Thomas R. Fileti, Esq.
Fax No.: (213) 892-5454

18

--------------------------------------------------------------------------------



If to Borrower:
Maguire Properties- 355 S. Grand, LLC

355 S. Grand Avenue, Suite 3300
Los Angeles, California 90071
Attention: Christopher M. Norton, Senior Vice President
Fax No.: (213) 533-5572
With a copy to:
Latham & Watkins LLP

650 Town Center Drive
20th Floor
Costa Mesa, California 92626-1925
Attention: David C. Meckler, Esq.
Fax No.: (714) 755-8290
If to Manager:
MPG Office, L.P.

355 S. Grand Avenue
Los Angeles, California 90071
Attention: David L. Weinstein, President and CEO
Fax No.: (213) 687-4758
With a copy to:
Latham & Watkins LLP

650 Town Center Drive
20th Floor
Costa Mesa, California 92626-1925
Attention: David C. Meckler, Esq.
Fax No.: (714) 755-8290
If to Bank:
Bank of the West

1977 Saturn Street
Monterey Park, California 91755
Mail Sort: SC-MPK-01-L
Attention: Cash Management Customer Services
Fax No.: (323) 727-4984


With a copy to:
Bank of the West

Real Estate Industries Division
300 S. Grand Avenue, Suite 1350
Los Angeles, California 90071
Attn: Steven Samuelson
Fax No.: (213) 972-0308
Section 8.9    Captions. All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.
Section 8.10    Governing Law. This Agreement shall be governed by and construed
and enforced in all respects in accordance with the laws of the State of New
York

19

--------------------------------------------------------------------------------



without regard to conflicts of law principles of such State. Regardless of any
provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be Bank’s jurisdiction (within the meaning of Sections 8-110 and 9-304
of the UCC).
Section 8.11    Counterparts. This Agreement may be executed in any number of
counterparts.
Section 8.12    Exculpation. The provisions of Section 11.22 of the Loan
Agreement are hereby incorporated by reference into this Agreement to the same
extent and with the same force as if fully set forth herein.
Section 8.13    Amendment and Restatement. This Agreement amends, restates and
supersedes that certain Cash Management and Security Agreement dated as of
September 12, 2007, by and among Borrower, Bank, Manager and Eurohypo AG, New
York Branch, as Lender, as amended by Amendment No. 1 to Cash Management
Agreement, dated as of December 9, 2011, by and among, Borrower, Bank, Manager
and Administrative Agent.
[NO FURTHER TEXT ON THIS PAGE]

20

--------------------------------------------------------------------------------



THIS PAGE 21 IS INTENTIONALLY LEFT BLANK

21

--------------------------------------------------------------------------------





THIS PAGE 22 IS INTENTIONALLY LEFT BLANK

22

--------------------------------------------------------------------------------





THIS PAGE 23 IS INTENTIONALLY LEFT BLANK





23

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Cash Management
Agreement as of the day and year first above written.


BORROWER:


MAGUIRE PROPERTIES –
355 S. GRAND, LLC, a Delaware limited
liability company


By: /s/ PEGGY M. MORETTI    
     Name:
Peggy M. Moretti
     Title:
Vice President





MANAGER:


MPG OFFICE, L.P., a Maryland limited partnership liability company


By: MPG Office Trust, Inc., a Maryland     
       corporation, its General Partner


By: /s/ PEGGY M. MORETTI    
     Name:
Peggy M. Moretti
     Title:
EVP & Chief Administrative Officer





ADMINISTRATIVE AGENT:


EUROHYPO AG, NEW YORK BRANCH, as
the Administrative Agent


By: /s/ EDWARDS B. BALAZS           
     Name:
Edward B. Balazs
     Title:
Managing Director





By: /s/ ANTHONY L. MEROLLA           
     Name:
Anthony L. Merolla
     Title:
Director




24

--------------------------------------------------------------------------------



BANK:


BANK OF THE WEST,
a California banking corporation


By: /s/ KENT HORIUCHI              
     Name:
Kent Horiuchi
     Title:
Vice President


25